UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6308



FLOYD D. ASHWOOD,

                                              Plaintiff - Appellant,

          and


GEORGE L. REID; JERRY HARRIS; LUIS LUGO;
STEVEN J. RICHMOND; JOHN FARMER; ROBERT
HUDSON; TYRONE WILKINS; DOUGLAS S. PEARSON;
MAURICE JETT; WILLIAM KEITH SMITH; KENYATTA
WILLIAMS; T. KENDRICK; J. POWELL; K. KENNEY,

                                                          Plaintiffs,

          versus


STAN   BARRY,    Sheriff;    JANE  CORCORAN,
Supervisor, Lt. Classification Unit; FAIRFAX
COUNTY BOARD OF SUPERVISORS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca B. Smith, District
Judge. (CA-02-59-2)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Floyd D. Ashwood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Floyd D. Ashwood appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Ashwood v. Barry, No. CA-02-59-2 (E.D. Va.

Feb. 6, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2